Citation Nr: 0504121	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  96-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant attained the status of claimant based 
on recognition as the veteran's surviving spouse for the 
purpose of Department of Veterans Affairs (VA) Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION


The veteran served on active duty from February 1971 to March 
1979.  He died in May 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO), which found that the 
appellant was not recognized as the surviving spouse of the 
veteran by VA for the purpose of payment of DIC benefits.

In May 2000, the appellant presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.

In a July 2000 decision, the Board determined that the 
appellant had not attained the status of claimant because she 
was not entitled to recognition as the veteran's surviving 
spouse for the purposes of DIC benefits.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In a September 2001 Order, the Court vacated and remanded the 
Board's July 2000 decision.  The case was subsequently 
returned to the Board for further appellate review consistent 
with the Court's decision.

Thereafter, in an August 2002 decision, the Board again 
determined that the appellant had not attained the status of 
claimant because she was not entitled to recognition as the 
veteran's surviving spouse for the purposes of DIC benefits.  
The appellant once again appealed to the Court.

While this case was pending at the Court, the appellant's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's August 2002 decision and 
to remand the appellant's claim for readjudication.  In a 
March 2003 Order, the Court granted the joint motion, vacated 
the Board's August 2002 decision, and remanded the 
appellant's claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the joint motion.  In February 2004, this case was remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The appeal is now once again being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part.


REMAND

As discussed in the Introduction, the issue presented in this 
case was denied by the Board in a July 2000 decision.  The 
appellant subsequently appealed that decision to the Court.  
While that case was pending at the Court, the VA General 
Counsel filed a motion to vacate the Board's August 2002 
decision.  

The motion stated that a remand of this case from the Court 
to the Board was warranted, due to the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This statute 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.

In September 2001, the Court granted the motion, vacated the 
Board's decision, and remanded the claim to the Board for 
compliance with directives that were specified in the motion.  
With respect to alleged errors asserted by the appellant's 
attorney, the Court concluded that it would not be 
appropriate to discuss them in light of the readjudication 
ordered due to the passage of the VCAA.  The Court noted, 
however, that the appellant would be free to argue those 
claimed errors directly to the Board.

The case was subsequently returned to the Board for further 
appellate review consistent with the Order of the Court.  In 
the August 2002 decision, the Board again determined that the 
appellant had not attained the status of claimant because she 
was not entitled to recognition as the veteran's surviving 
spouse for the purposes of DIC benefits.  The appellant 
subsequently appealed to the Court.

While that case was pending at the Court, the VA Office of 
the General Counsel and the appellant's attorney filed a 
joint motion to vacate the Board's August 2002 decision, and 
to remand this claim for readjudication.  In that motion, the 
parties asserted that the Board had failed to identify 
evidence showing that the appellant had been advised which 
portion of the information and evidence, if any, was to be 
provided by her, and which portion would be provided by VA, 
as required by the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

The parties indicated that they had reviewed the record in an 
effort to identify any documents that would satisfy this 
requirement.  However, they were reportedly unable to 
identify any documents that explained which portion of the 
evidence or information necessary to substantiate her claim 
would be provided by VA and which should be provided by the 
appellant.

In accordance with the concerns raised in the joint motion, 
the Board remanded this case is February 2004 in order to 
ensure full compliance with the notification provisions of 
the VCAA, pursuant to Charles and other applicable authority.

Thereafter, in August 2004, the RO issued a letter to the 
appellant advising her as to the substantive requirements for 
establishing entitlement to DIC benefits.  However, this 
letter did not provide any specific discussion regarding the 
issue on appeal in this case, which is whether the appellant 
is entitled to recognition as the surviving spouse of the 
veteran.

The appellant's attorney subsequently submitted a statement 
asserting that the RO's August 2004 letter did not satisfy 
the requirements of the VCAA because it did not advise her as 
to the type of evidence necessary for her to obtain 
recognition as a surviving spouse.  The attorney also argued 
that the letter incorrectly advised the appellant to identify 
medical evidence relevant to her claim even though medical 
records would not appear to be relevant to the issue at hand.

Having reviewed the complete record, the Board concludes that 
another remand is warranted so that further effort can be 
made to comply with the notification requirements of the 
VCAA.  

Specifically, the Board finds that the RO should issue 
another letter to the appellant specifically explaining to 
her that she should submit any relevant evidence that could 
serve to show that she was the legal spouse of the veteran at 
the time of his death.  She must also be advised to submit 
any evidence that could tend to show that she and the veteran 
had either lived together continuously from the date of their 
marriage to the date of the veteran's death, or that they had 
separated due to solely to the misconduct of the veteran 
without the fault of the appellant.  

In particular, she should be advised that she such evidence 
could include statements from any witnesses who could testify 
that the veteran and appellant either lived together 
continuously prior to his death, or that they were separated 
due solely to the misconduct of the veteran.  If she is 
contending that they lived together continuously prior to his 
death, such evidence could also include any documentation 
created during the years prior to his death, which show that 
the veteran and appellant had identified themselves as living 
at the same location at that time or that they in any way 
held themselves out to the public to be husband and wife.  

She must also submit evidence showing that she has not 
remarried since the veteran's death, or has not since the 
death of the veteran lived with another person or held 
herself out openly to the public to the spouse of another 
person. 

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA have been completed.  
In particular, the RO should advise the 
appellant that she should submit evidence 
establishing that she was the legal 
spouse of the veteran at the time of his 
death, and that she and the veteran had 
either lived together continuously from 
the date of their marriage to the date of 
the veteran's death, or that they had 
separated solely due to the misconduct of 
the veteran without the fault of the 
appellant.  She should be advised that 
such evidence could include witness 
statements or documentation from the 
period in question showing that she and 
the veteran identified themselves as 
living together at that time, or witness 
statements showing that they were 
separated due to the misconduct of the 
appellant.  She must also be advised to 
submit evidence showing that she has not 
remarried since the veteran's death, or 
has not since the death of the veteran 
lived with another person or held herself 
out openly to the public to the spouse of 
another person.  The RO should also 
advise the appellant as to her and VA's 
responsibilities under the VCAA, 
including which portion of the evidence 
should be provided by the appellant, and 
which portion should be provided by VA.  
The RO is free to undertake any 
development deemed necessary in order to 
fully comply with the VCAA.

2.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the appellant should 
be afforded time in which to respond.  
The veteran's claims folder should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




